DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the non-circular male body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the non-circular male body” should read --the 
Claim 2 recites the limitation “the non-circular disconnect is obround”; however, the term “obround” refers to a two-dimensional shape, whereas the non-circular disconnect is clearly a three-dimensional object.  For the purpose of examination, it is assumed that the recitation “the non-circular disconnect is obround” in claim 2 should read --the non-circular disconnect [[is]]has an obround cross-section--.
Claim 3 recites the limitation “the non-circular disconnect is an ellipses”; however, the claim is unclear as to if the recitation “an ellipses” is referring to a single ellipse or multiple ellipses.  Additionally, the term “ellipses” refers to two-dimensional shape, whereas the non-circular disconnect is clearly a three-dimensional object.  For the purpose of examination, it is assumed that the recitation “the non-circular disconnect is an ellipses” in claim 3 should read --the non-circular disconnect [[is]]has an [[ellipses]]elliptical cross-section--.
Claim 11 recites the limitation "the non-circular male disconnect" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the non-circular male disconnect” should read --the non-circular [[male]] disconnect --.
Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US7191798 (“Edelman”).
Regarding claim 1, Edelman discloses (see mainly figs. 1 and 4) a non-circular disconnect, comprising: a male body (12) to insert into a non-circular female disconnect (14); a male poppet (40 of member 12), wherein: when the non-circular disconnect is not inserted into the non-circular female disconnect (see disconnected configuration of figs. 4 and 5), the male poppet is held in place, via spring force (via biasing member 44), at an opening (seat 43) of the non-circular male body to create a seal (between seating surfaces 43 and 46) to prevent leakage; and when the non-circular disconnect is inserted into the non-circular female disconnect (see connected configuration of figs. 6 and 7), the male poppet is pushed inwards, to allow for liquid to flow through the non-circular disconnect, by a plunger (48 of coupling 14) in the non-circular female disconnect.
Regarding claim 2, Edelman discloses the non-circular disconnect is obround (see obround shape of couplings 12 and 14 in fig. 1).
Regarding claim 3, Edelman discloses the non-circular disconnect is an ellipses (see elliptical shape of couplings 12 and 14 in fig. 1).
Regarding claim 4, Edelman discloses the male body (12) including a bottom portion (see left portion of housing 12, relative to the orientation of fig. 3) of a first uniform thickness (thickness being relatively uniform with exterior of housing 14; see perspective of fig. 1) and a top portion (see rightmost portion of housing 12 which is inserted into housing 14, relative to the orientation of fig. 3) of a second uniform thickness (thickness relatively uniform with interior of housing 14; see figs. 1 and 3).
Regarding claim 5, Edelman discloses the first uniform thickness (thickness of left portion of housing 12, relative to the orientation of fig. 3) is larger than the second uniform thickness (thickness of right portion\ of housing 12, relative to the orientation of fig. 3).
Regarding claim 6, Edelman discloses the top portion (see right portion of housing 12, relative to the orientation of fig. 3) inserts into the non-circular female disconnect (14; see fig. 3).
Regarding claim 7, Edelman discloses the bottom portion (left portion of housing 12, relative to the orientation of fig. 3) prevents further insertion (via abutment with leftmost surface of housing 14, relative to the orientation of fig. 3) into the non-circular female disconnect (14).
Regarding claim 8, Edelman discloses a sleeve (leftmost portion of housing 14 is sleeved over housing 12, relative to the orientation of fig. 3) is fitted over the top portion (right portion of housing 12, relative to the orientation of fig. 3) to prevent deformation of the male body (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman in view of US2008/0129047 (“Blivet”).
Regarding claim 9, Edelman discloses the sleeve (leftmost portion of housing 14 is sleeved over housing 12, relative to the orientation of fig. 3) having a toothed portions (22); however, Edelman is silent to the sleeve being comprised of non-plastic material.
Blivet teaches a disconnect housing (10) having a tooth (20) which is made of metal, which is a non-plastic material (see paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edelman by configuring the sleeve and toothed portion to be formed of metal, as taught by Blivet, so as to have a strong connection between the two disconnects.
Claim(s) 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman in view of US2001/0039439 (“Elkins”).
Regarding claim 10, Edelman discloses the non-circular disconnect, wherein the male body (14) housing halves which are snap-fit together (see specification col. 3, lines 6-8).
However, Edelman does not disclose the non-circular disconnect being comprised of plastic.
Elkins teaches (see paragraph [0048]) snap fit members being molded or machined from plastic materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edelman by configuring the non-circular disconnect to be comprised of plastic, as taught by Elkins, since it is inexpensive to manufacture snap-fit members from plastic material.
Claim(s) 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman in view of US2008/0143098 (“Zimmermann”).
Regarding claim 11, Edelman discloses the invention as claimed except for the non-circular male disconnect includes a magnet corresponding to a magnet included in the non-circular female disconnect to ensure alignment upon insertion.
Zimmerman teaches a first disconnect (at least partially defined by 102) including a first magnet (106) corresponding to a second magnet (108) included in a second disconnect (104), the first and second magnets having polarity which causes attraction therebetween to ensure alignment upon insertion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edelman by employing respective magnets in the non-circular male disconnect and the non-circular female disconnect, as taught by Zimmerman, so as to ensure proper alignment between couplings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US4982736 and US2007/0169825 disclose coupling halves having non-circular cross-sectional shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753